Title: To Alexander Hamilton from James McHenry, 30 March 1799
From: McHenry, James
To: Hamilton, Alexander



War DepartmentMarch 30th: 1799
Sir,
I have directed two parcels of Cloathing nearly equal to your requisition of the 19th. Instant, for the Connecticut and New York Recruiting Districts, one addressed to Col. Stevens, the other to Timothy Phelps Esq of New Haven, with directions that they shall be delivered and forwarded agreeably to your Orders.
Considering that April is a good month for Recruiting, and that circumstances render it indispensable that no time should be lost to put the recruiting business in motion, I believe it will be proper that you should issue your Orders for this purpose without too strict an adherence to the System. If therefore you will designate the persons to whom I may send money it shall be immediately transmitted to them.
Having withdrawn Captain Shoemaker from Frederick Town in Maryland (to the scene of Insurrection) who has recruited a very fine Company in that quarter, I would propose to you to have his place forthwith supplied by Captain Valentine Brothers who lives in Frederick Town, is greatly respected by the Dutch and possesses a very extensive influence. Besides his being the fittest person to employ at Frederick Town, the measure will be attended with very good effects. He can quickly raise a Company there.
Captain Brothers is entitled, as far as my information extends, to stand first Captain in his Regiment, and should no contravening information be presented to you I wish it to be kept in mind in the final arrangement of relative rank.
Let, I pray you, all those who can be immediately employed in the Recruiting Service, commence their operations forthwith.
It is truly unfortunate that preparatory arrangements only can be made for enlisting in North Carolina. Upon the 16th: instant I received from Genl. pinckney, a list, (of which the enclosed is a copy) of Officers proposed to be appointed from that State. On the same day I transmitted the list to the president as mentioned in my letter of the 21st: requesting authority to announce to the persons therein named, their appointments. I do not doubt but that I shall receive the authority desired. You will judge upon this ground how far it will be prudent to proceed. I am extremely anxious that every thing may be done upon our part respecting this Service, which can be attempted with propriety.
I have just received your letter of the 28th: The recruiting Districts presented to me in this, as well in your letter of the 16th: instant is approved of. It will not be necessary in future to transmit the Districts to me for any other purpose than to inform me of the different places of Rendezvous and where articles are to be procured or sent.
I have the honor to be   with great respect, Sir,   Your obedt: servant,

James McHenry
Major GeneralAlexander Hamilton.

